EXHIBIT RE: NN, Inc. 2000 Waters Edge Drive Johnson City, TN37604 FOR FURTHER INFORMATION: AT THE COMPANY AT FINANCIAL RELATIONS BOARD Will Kelly Marilynn Meek Vice President and Chief Administrative Officer (General info) (423)743-9151 (212)827-3773 FOR IMMEDIATE RELEASE March 9, NN, INC. ANNOUNCES AMENDED CREDIT FACILITIES Johnson City, Tenn., March 9, 2010 – NN, Inc. (Nasdaq: NNBR) today announced that it has amended its two credit facilities.The existing facilities were previously amended and restated as of March 13, James H.
